IN THE SUPREME COURT OF THE STATE OF NEVADA


                TERRENCE GERRARD FORD,                               No. 69603
                                Appellant,
                                 VS.

                JAMES COX,
                                         Respondent.
                                                                        FILED
                                                                         JUL 1 2 2016
                                                                        TRACIE K. LINDEMAN
                                                                      CLERK OF UPREME COURT
                                                                     BY 5  '

                                                                          DEPUTY CLERK

                                       ORDER DISMISSING APPEAL
                           Cause appearing, appellant's motion for a voluntary dismissal
                of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                           It is so ORDERED.




                                                       / _Littaitst
                                                  Hardesty



                                                  Saitta



                                                  Pickering




                cc: Hon. James Todd Russell, District Judge
                     Terrence Gerrard Ford
                     Attorney General/Carson City
                     Carson City District Attorney
                     Carson City Clerk

SUPREME COURT
      OF
    NEVADA

(0) 1947A
                                                                                      IL- 2/728